Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 1 of 11 PageID #: 1562




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    WORLDS INC.,                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )   C.A. No. 19-1773 (MN)
                                                   )
    LINDEN RESEARCH, INC. d/b/a LINDEN             )
    LAB,                                           )
                                                   )
                        Defendant.                 )

                                     MEMORANDUM ORDER

        At Wilmington this 23rd day of November 2020:

        IT IS HEREBY ORDERED that the claim terms of U.S. Patent No. 7,181,690 (“the ’690

Patent”) with agreed-upon constructions are construed as follows (see D.I. 52-1 at 1; D.I. 54-1 at

1):

               1.      “determining, from the received positions, a set of the other users’ avatars
                       that are to be displayed” and “determining from the positions transmitted in
                       step (c), by each client process, a set of the avatars that are to be displayed”
                       shall have their plain and ordinary meaning (claims 1, 6); and

               2.      “transmitting . . . the positions of less than all of the avatars that are not
                       associated with the client process” shall have its plain and ordinary meaning
                       (claim 6).

        Further, as announced at the hearing on November 13, 2020, IT IS HEREBY ORDERED

that the disputed claim terms of the ’690 Patent are construed as follows:

               1.      “avatar(s)” means “a graphical representation of a user” (claims 1, 4, 6, 8)

               2.      “client process” means “a program executed on a user’s computer to provide
                       access to a server” (claims 1, 4, 6, 8) 1




1
        During the hearing, the parties agreed to the constructions for “client process” and “server
        process” as set forth herein. The Court adopts those constructions.
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 2 of 11 PageID #: 1563




               3.      “server process” means “a program executed by one or more computers that
                       provide one or more services to users of computers across a network”
                       (claims 1, 6, 8)

               4.      “receiving a position of less than all of the other users’ avatars” shall have
                       its plain and ordinary meaning (claim 1)

               5.      “determining from the received positions an actual number of the other
                       users’ avatars” shall have its plain and ordinary meaning (claims 4, 8) 2

               6.      determining an actual number of avatars that are not associated with the
                       client process based on the positions transmitted by the server process” shall
                       have its plain and ordinary meaning (claims 4, 8)

               7.      “comparing the actual number to the maximum number to determine which
                       of the [other users’] avatars are to be displayed” shall have its plain and
                       ordinary meaning(claims 4, 8)

       The parties briefed the issues, (see D.I. 46), and filed an appendix containing both intrinsic

and extrinsic evidence, including an expert declaration of Craig S. Rosenberg, Ph.D., submitted

by Defendant, (see D.I. 47, 48). 3 Plaintiff also provided a tutorial describing the relevant

technology. (See D.I. 45). The Court carefully reviewed all submissions in connection with the

parties’ contentions regarding the disputed claim terms, heard oral argument, (see D.I. 55), and

applied the following legal standards in reaching its decision:




2
       As noted at the hearing, the Court determined that Defendant had not met its burden to
       show that the 5th, 6th and 7th terms are indefinite. Based on the record before it, however,
       the Court could not conclude that the terms are definite. Therefore, the Court will give
       those terms their plain and ordinary meaning. Should a disagreement as to these terms
       remain after full fact and expert discovery, the Court will allow Defendant to raise
       definiteness again.
3
       Dr. Rosenberg holds a Bachelor of Science in Industrial Engineering, a Master of Science
       in Human Factors, and a Ph.D. in Human Factors from the University of Washington
       School of Engineering and has thirty (30) years of experience in the areas of human factors,
       user interface design, software development, software architecture, systems engineering,
       and modeling and simulation. (See D.I. 48, Ex. N ¶ 3).


                                                 2
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 3 of 11 PageID #: 1564




I.      LEGAL STANDARD

        A.      Claim Construction

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).




                                                   3
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 4 of 11 PageID #: 1565




        In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996).            The prosecution history, which is “intrinsic

evidence, . . . consists of the complete record of the proceedings before the PTO [Patent and

Trademark Office] and includes the prior art cited during the examination of the patent.” Phillips,

415 F.3d at 1317. “[T]he prosecution history can often inform the meaning of the claim language

by demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope




                                                    4
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 5 of 11 PageID #: 1566




of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

       B.      Indefiniteness

       Section 112 of the Patent Act requires a patent applicant to “particularly point out and

distinctly claim the subject matter” regarded as the applicant’s invention. 35 U.S.C. § 112 ¶ 2.

“The primary purpose of the definiteness requirement is to ensure that the claims are written in

such a way that they give notice to the public of the extent of the legal protection afforded by the

patent, so that interested members of the public, e.g. competitors of the patent owner, can

determine whether or not they infringe.” All Dental Prodx, LLC v. Advantage Dental Prods., Inc.,

309 F.3d 774, 779-80 (Fed. Cir. 2002) (citing Warner-Jenkinson Co. v. Hilton-Davis Chem. Co.,

520 U.S. 17, 28-29 (1997)). Put another way, “[a] patent holder should know what he owns, and

the public should know what he does not.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., Ltd., 535 U.S. 722, 731 (2002).

       A patent claim is indefinite if, “viewed in light of the specification and prosecution history,

[it fails to] inform those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). A claim may

be indefinite if the patent does not convey with reasonable certainty how to measure a claimed

feature. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015). But

“[i]f such an understanding of how to measure the claimed [feature] was within the scope of

knowledge possessed by one of ordinary skill in the art, there is no requirement for the

specification to identify a particular measurement technique.” Ethicon Endo–Surgery, Inc. v.

Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).




                                                 5
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 6 of 11 PageID #: 1567




       Like claim construction, definiteness is a question of law, but the Court must sometimes

render factual findings based on extrinsic evidence to resolve the ultimate issue of definiteness.

See, e.g., Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370, 1376 (Fed. Cir. 2017); see also

Teva, 135 S. Ct. at 842-43. “Any fact critical to a holding on indefiniteness . . . must be proven

by the challenger by clear and convincing evidence.” Intel Corp. v. VIA Techs., Inc., 319 F.3d

1357, 1366 (Fed. Cir. 2003); see also Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338

(Fed. Cir. 2008).

II.    THE COURT’S RULING

       The Court’s rulings regarding the disputed claim terms of the ’690 Patent were announced

from the bench at the conclusion of the hearing as follows:

                       . . . I am prepared to rule on each of the disputes. I will not
               be issuing a written opinion, but I will issue an order stating my
               rulings. I want to emphasize before I announce my decisions that,
               although I am not issuing a written opinion, we have followed a full
               and thorough process before making the decisions I am about to
               state. I have reviewed the patent in dispute. I have also reviewed
               the portions of the prosecution history, the District of Massachusetts
               decision, the final written decision of the PTAB, the invalidity
               contentions, the dictionary definitions, and the expert declaration of
               Dr. Craig Rosenberg submitted by Defendant, all of which were
               included in the joint appendix. There was full briefing on each of
               the disputed terms. There was also a tutorial on the technology
               submitted by Plaintiff. And there has been argument here today. All
               of that has been carefully considered.

                       As an initial matter, I am not going to read into the record
               my understanding of claim construction law and definiteness
               generally. I have a legal standard section that I have included in
               earlier opinions, including somewhat recently in Quest Diagnostics
               Investments LLC v. Laboratory Corporation of America Holdings,
               C.A. No. 18-1436. I incorporate that law and adopt it into my ruling
               today and will also set it out in the order that I issue.

                      Plaintiff has suggested that a person of ordinary skill in the
               art “would have had the equivalent, through education or practical
               experience, of a bachelor’s degree in computer science or a related



                                                  6
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 7 of 11 PageID #: 1568




             field, and at least two years of experience developing,
             programming/encoding, or implementing networked virtual
             environments.”[4] Defendant has suggested a substantially similar
             definition, with the caveat that “additional education or experience
             may serve as a substitute for these requirements.”[5]

                     Neither party has asserted that the differences are relevant to
             claim construction. And Defendant has stated that it does not
             dispute Plaintiff’s definition for claim construction purposes. And
             thus, I will adopt Plaintiff’s proposed definition for this ruling.

                       Now the disputed terms:

                     The first term is “avatar” in claims 1, 4, 6 and 8. Plaintiff
             asserts that the term should be construed to mean “a graphical
             representation of a user in three-dimensional form.” Defendant
             argues that the term should be construed as “a graphical
             representation of a user.”

                    The dispute centers on whether the avatar must be three-
             dimensional. Here, I agree with Defendant and will construe the
             term to mean “a graphical representation of a user,” without the
             additional limitation that it must be three-dimensional. That is
             consistent with the ordinary meaning of avatar that the parties agree
             on.

                    That construction is also supported by the intrinsic evidence.
             The claims state that each user or each client process has an avatar
             associated with it and that each avatar may change position.
             Nothing in the claim language requires the avatar to be three-
             dimensional. There is nothing that relates to any three-dimensional
             characteristic of avatars, nor is there any indication that the
             performance of steps in the claims is dependent on the avatars
             having three dimensions.

                     The specification does not define “avatar.” Plaintiff,
             however, points to a number of places in the specification to support
             its construction. First, Plaintiff points to the Abstract and Summary
             of Invention which both read: “The present invention provides a
             highly scalable architecture for a three-dimensional graphical,



4
     (D.I. 46 at 7).
5
     (Id.)



                                                 7
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 8 of 11 PageID #: 1569




             multi-user, interactive virtual world system.”[6] And although those
             statements reference “the present invention,” they do not specify
             that the avatars themselves should be of any particular number of
             dimensions. About the avatars, the Summary of Invention simply
             says that “[t]he virtual world shows avatars representing the other
             users who are neighbors of the user viewing the virtual world.”[7]

                     The specification describes an avatar as being “a three-
             dimensional figure chosen by a user to represent the user in the
             virtual world”[8] only in the Description of the Preferred
             Embodiment. That section itself states that it is “illustrative and not
             descriptive” and that “[t]he scope of the invention should, therefore,
             be determined not with reference to the above description, but
             instead should be determined with reference to the appended claims
             along with their full scope of equivalents.”[9]

                    In short, the portions of the specification referring to three-
             dimensional avatars are citations to preferred embodiments. The
             Federal Circuit has cautioned against reading limitations from
             embodiments in the specification into the claims in cases such as
             CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed.
             Cir. 2002) and Superguide Corp. v. DirecTV Enters., Inc., 358 F.3d
             870, 875 (Fed. Cir. 2004). I will heed that caution.

                     Additionally, the continuation applications related to the
             patent-in-suit support the Court’s construction. In the ’501 Patent[10]
             and the ’998 Patent,[11] the patentees expressly claimed a “three-
             dimensional avatar.” In the ’998 Patent, the patentees claimed both
             “avatar” and “three-dimensional avatar”[12] suggesting that the two
             terms refer to different things.


6
     (Abstract; col. 2 ll. 24-26).
7
     (Col. 2 ll. 30-32).
8
     (Col. 3 ll. 12-17; Col. 6 ll. 9-11).
9
     (Col. 16 ll. 16:9-16).
10
     U.S. Patent No. 8,082,501 B2.
11
     U.S. Patent No. 8,145,998 B2.
12
     Compare ’998 Patent col. 19 ll. 12-30 (claim 1) with ’998 Patent col. 19 ll. 31-56 (claim
     2).



                                               8
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 9 of 11 PageID #: 1570




                    In circumstances such as this, terms should be interpreted
            consistently across patents.[13] Adopting Plaintiff’s proposed
            construction of “avatar” would render the term “three-dimensional
            avatar” in the continuation patents meaningless and would violate
            the principle that “[d]ifferent claim terms are presumed to have
            different meanings.”[14]

                   Moreover, the fact that the patentees later specified “three-
            dimensional avatar” shows that the patentees could have done so
            during prosecution of the patent-in-suit, but chose not to.

                    The extrinsic evidence is also consistent with this
            construction. As I noted in referring to the agreed-upon ordinary
            meaning at the time of the invention, contemporary technical
            dictionaries define “avatar” as “a graphical representation of a
            user”[15] and “an image that represents an individual’s cyber
            presence.”[16] Neither of these definitions requires that an avatar be
            three-dimensional.

                   Finally, I understand that the District of Massachusetts
            previously construed the term differently. I have reviewed that
            decision, and the final written decision of the PTAB, which the
            Massachusetts court did not have. I find the reasoning of the PTAB
            more persuasive.[17]

                    Thus, I decline to read in Plaintiff’s proposed requirement
            that the avatar be three-dimensional and will instead construe the
            term to mean “a graphical representation of a user.”

                    The second term is “client process” in claims 1, 4, 6 and 8.
            During the argument today, the parties agreed to the construction “a
            program executed on a user’s computer to provide access to a
            server.” I will adopt that construction.




13
     See NTP, Inc. v. Research in Motion, Ltd., 418 F .3d 1282, 1293 (Fed. Cir. 2005).
14
     Bd. of Regents of the Univ. of Texas Sys. v. BENQ Am. Corp., 533 F.3d 1362, 1371 (Fed.
     Cir. 2008).
15
     (D.I. 48, Ex. I. at ECF page (“pg.”) 8 of 106).
16
     (D.I. 48, Ex. J at pg. 12 of 106).
17
     (D.I. 47, Ex. H at 51).


                                              9
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 10 of 11 PageID #: 1571




                     The third term is “server process” in claims 1, 6 and 8.
              During the argument today, the parties also agreed to the
              construction “a program executed by one or more computers that
              provide one or more services to users of computers across a
              network.” I will also adopt that construction.

                      The fourth term is “receiving a position of less than all of the
              other users’ avatars” in claim 1. Plaintiff contends this term should
              be given its plain and ordinary meaning. Defendant argues that the
              term should be construed as “receiving position data for up to a set
              of maximum number N of the other users’ avatars nearest to the
              user’s avatar, which is less than the total number of other users’
              avatars.”

                      There are two areas of dispute. One, whether there is a
              predetermined number N which sets the maximum number of
              avatars the server will send to the user. And two, whether the subset
              of the avatars sent to the user must be those nearest the user. As to
              both, I agree with Plaintiff and will construe the term to have its
              plain and ordinary meaning.

                       As to a maximum number of avatars, the claim itself does
              not reference a predetermined maximum number of avatars. Claim
              1 states only that the client process receives “a position of less than
              all of the other users’ avatars.” Although the specification discusses
              a preferred embodiment in which the server “maintains a variable,
              N, which sets the maximum number of other avatars,”[18] the
              language of the claim is broader. If the patentees had intended to
              import this limitation into claim 1, they could have done so. Plaintiff
              points to claim 4 as an example of the patentees doing just that in
              another instance.[19] That claim specifies that the client process
              “determin[es] a maximum number of the other users’ avatars to be
              displayed,”[20] which shows that the patentees chose when to specify
              the existence of a predetermined maximum number of avatars. The
              fact that the patentees did not include this requirement in claim 1
              counsels against importing such a limitation from the specification.

                      As to the position of avatars, the claims again do not specify
              that the server process sends the positions of those avatars nearest to


18
      (Col. 5 ll.35-36).
19
      (D.I. 46 at 32).
20
      (Col. 19 ll.57-58).



                                                10
Case 1:19-cv-01773-MN Document 56 Filed 11/23/20 Page 11 of 11 PageID #: 1572




              the user. Rather, they simply state that it is a subset which is “less
              than all of the other users’ avatars.” Defendant argues that
              proximity is the determining factor because the specification
              repeatedly states that the client will display “neighboring”
              avatars.[21] The specification, however, also states that “the
              definition of ‘neighboring’ might be controlled by other factors
              besides proximity,”[22] and lists examples such as using “video
              telephone objects” or filtering by user ID.

                     Therefore, I will construe this term to have its plain and
              ordinary meaning.

                      I am going to address the final three terms together.

                     The fifth term comprises two similar phrases: “determining
             from the received positions an actual number of the other users’
             avatars” and “determining an actual number of avatars that are not
             associated with the client process based on the positions transmitted
             by the server process,” which are in claims 4 and 8, respectively.

                     The sixth term is “determining a maximum number of [the
             other users’] avatars [to / that can] be displayed” in claims 4 and 8.

                     The seventh term is “comparing the actual number to the
             maximum number to determine which of the [other users’] avatars
             are to be displayed” in claims 4 and 8.

                     For each of these, Plaintiff asserts that the term should be
             given its plain and ordinary meaning.

                     Defendant asserts that each term is indefinite.

                     For these terms, on the record before me, I conclude that
             Defendant has not met its burden to show that these terms are
             indefinite. That being said, I am not yet ready to conclude that they
             are definite. Should there still be a disagreement regarding these
             claim terms in the future, Defendant may raise the issue later, if
             appropriate, after full fact and expert discovery.



                                                    The Honorable Maryellen Noreika
                                                    United States District Judge

21
      (D.I. 46 at 34-35).
22
      (Col. 5 ll.55-59).


                                               11
